Citation Nr: 1317165	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include arthritis.

2.  Entitlement to service connection for a left knee disability, to include arthritis.

3.  Entitlement to service connection for a right shoulder disability, to include arthritis.

4.  Entitlement to an increased rating for bilateral hearing loss rated as noncompensable from December 17, 2006 and as 20 percent disabling from June 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The case was previously remanded by the Board in December 2011 for further evidentiary development.  At that time, the Board noted that in an August 2009 rating decision, the RO granted a 20 percent rating for bilateral hearing loss and assigned an effective date for the increase of July 28, 2007.  While this date was noted have been the date of the Veteran's claim for an increase, the Board pointed out the fact that the claim on appeal was in fact filed on December 17, 2006 and requested the RO to take corrective action as to this effective date.  The record reflects no such action has been taken.  The Board therefore refers this issue again to the RO for appropriate action.

The issues of entitlement to service connection for a left knee disability, to include arthritis; entitlement to service connection for a right shoulder disability, to include arthritis; and entitlement to an increased rating for bilateral hearing loss rated as noncompensable from December 17, 2006 and as 20 percent disabling as from June 28, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The probative evidence of record does not demonstrate a current diagnosis of a left shoulder disability related to the Veteran's military service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The record shows that prior to the initial unfavorable decision in May 2007, through a VCAA letter dated December 2006 the Veteran was informed of the information and evidence necessary to substantiate a claim for service connection, as well as the criteria for rating a disability and those governing effective dates of awards.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2008, the RO obtained and associated with the claims file the Veteran's hospitalization and treatment records the North Carolina Baptist Hospital dated September through November 1998.  These records reflect that a fluoroscopy of the left shoulder was performed in October 1998 but no films were obtained.  Although the actual fluoroscopy films are not on file, the pertinent treatment records indicate that it was performed during the Veteran's October 1998 exploratory laparotomy for a condition not currently on appeal and the findings made no reference to any left shoulder abnormalities.  Further, subsequent clinical examinations and diagnostic imaging studies were conducted during the course of the appeal and they do not show that the Veteran has any current left shoulder pathology.  See generally, McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection is warranted for a disability if it existed at any point during the appeal period, even if it is no longer present).

Additionally, a review of the claims file reflects that there may be outstanding VA treatment records that have not been associated with the claims file.  The Board points out that in addressing the Veteran's right shoulder disability that will be discussed in the Remand section below, a February 2012 VA examiner purportedly reviewed a December 17, 2004 VA treatment report but that report is not on file.  Although the actual treatment report is not on file, the Board finds that the February 2012 examiner was well aware of the Veteran's complaints concerning his left shoulder and he was addressing whether there was any left shoulder abnormalities at the VA examination.  Nevertheless, the examiner opined that the Veteran's left shoulder examination was normal, with no pathology.  

Given the above, and as the remainder of the competent and credible evidence reflects that the Veteran does not have a current left shoulder diagnosis related to military service, there is no prejudice to the Veteran in not obtaining the aforementioned records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Consequently, the Board finds that remand of the left shoulder issue for the purpose of obtaining the October 1998 left shoulder fluoroscopy films or the December 2004 VA treatment report is not required under VA's duty to assist the Veteran.

Furthermore, in compliance with the Board's December 2011 remand, VA has provided the Veteran with a VA examination in February 2012 to determine the etiology of any left shoulder disorder found.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical examination obtained was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran, and with consideration of the Veteran's statements.  The examination showed no current left shoulder diagnosis.  Based on the foregoing, the Board finds that this examination is adequate for VA purposes and there has been substantial compliance with its December 2011 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); also see Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, such as arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he has joint pain including in the left shoulder, which he believes to be arthritis that resulted from ladder climbing and being hit by an automobile while in service.  

After reviewing the evidence of record, the Board finds that the evidence of record does not establish a current left shoulder disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Concerning this, the February 2012 VA examination reported normal examination and no pathology of the left shoulder.  Imaging studies of the left shoulder performed in February 2012 revealed an impression of normal left shoulder with no evidence of fracture, dislocation, or bony lesion; the visualized joints were well-maintained and no significant degenerative changes were noted.

At the February 2012 VA examination, the Veteran reported that he really did not have much pain in the left shoulder and slept on his left shoulder.  He stated that it had a little ache every now and then but it was nothing compared to his right shoulder pain.  He also stated that he did not have trouble moving his left shoulder.

Additionally, an August 2008 VA treatment report noted an assessment of bilateral shoulder arthralgia, i.e., joint pain.  The Veteran reported that both of his shoulders hurt, right more than the left, primarily at night and that he could not sleep well.  However, X-ray of the left shoulder was negative.

Concerning the Veteran's subjective complaints, he certainly is competent to indicate that he experiences pain in his left shoulder, and the Board also finds his statements to be credible evidence of left shoulder pain.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, whether the left shoulder pain is representative of an underlying pathology is well beyond lay expertise.  No current left shoulder disability is apparent from the clinical examinations on file, and so the existence of a left shoulder malady turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with a left shoulder disorder, including arthritis, or provide an opinion on etiology even assuming that such a disorder is shown.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a left shoulder disability is not warranted.  There is also insufficient evidence of a left shoulder disability at any point during the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is also insufficient evidence of a recent diagnosis prior to the Veteran filing a claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).

As there is no competent evidence of record that provides a current left shoulder diagnosis, the preponderance of the evidence is against this claim for service connection.  Therefore, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.




REMAND

Previously, the Board remanded the case in December 2011 to obtain VA examinations with regard to the remaining issues on appeal.  The Veteran was provided a VA general medical examination in February 2012 in conjunction with his service connection claims.  In addressing the Veteran's right shoulder disability, the examiner made reference to a VA visit note dated December 17, 2004 reflective of the Veteran's right shoulder complaint.  The examiner indicated that the December 2004 VA treatment report was part of "VA electronic record" that was purportedly reviewed by the examiner.  However, the Veteran's physical claims folder, as well as his Virtual VA records, does not include this record.  Because VA is on notice that there are additional VA records that are missing from the claims folder and that the additional records may be relevant to the Veteran's claims, these records must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's claim for an increased rating for his service-connected bilateral hearing loss, the Board noted in its December 2011 remand that the previous VA examinations, conducted in April 2007 and July 2008, disclosed results to puretone testing deemed too unreliable to score, in the interests of ensuring all possible assistance has been provided to the Veteran, another examination is required to ascertain the current severity of the Veteran's hearing loss.  If the examination is again inconclusive, the claim for increased rating for hearing loss should be referred to the Director of Compensation for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must to obtain any of the Veteran's outstanding VA outpatient treatment records dated from October 2004 to the present, specifically to include all VA electronic medical records that were referenced in the February 2012 VA general medical examination.  Once obtained, such records must be made a part of the Veteran's claims file.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination(s) to determine the nature and extent of his service-connected bilateral hearing loss.  The examiner is to assess the nature and severity of the Veteran's bilateral hearing loss, in accordance with the latest AMIE worksheet for rating hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  The results of this audiology testing must be included in the examination report.

3.  If the results from the audiometric testing are unreliable or inconclusive, then the claim for an increased rating for hearing loss should be referred to the Director of Compensation for consideration of an extra-schedular rating.

4.  Following completion of the above development, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


